 





CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

Addendum to the Manufacturing, Supply and Development Agreement of 2016

 

entered into between

 

MiniFAB (Aust) Pty Ltd

 

ACN 100 768 474

 

and

 

TearLab Research, Inc.

 

Date of this Addendum: August 9, 2018

 

1 Glossary       In this addendum, unless the context otherwise requires, the
terms in the first column below have the meaning given to them in the second
column. Terms that are capitalised in this Addendum but not defined below, have
the meanings used in the Agreement.

 

  Addendum   this addendum to the Agreement           Agreement   the
Manufacturing, Supply and Development between the parties dated March 2016 for
the manufacture of the ‘Product’ described as the TCI card           New
Agreement   the Manufacturing, Supply and Development between the parties dated
August 9, 2018 for the manufacture of the ‘Product’ described as “Discovery Test
Card, together with the Reagents, capsule and applicable packaging …”          
Aggregate Product Volume   The aggregate of the order volumes for the TCI cards
and the Discovery Test Card, under both the Agreement and the New Agreement,
respectively           Discovery Test Card   the ‘Discovery Test Card’ as
described in schedule 2 of the New Agreement           TCI Card   the ‘Base TCI
card’ (or ‘Base Card’) as described in schedule 2 of the Agreement

 

2 Volumes and pricing     2.1 TCI Card pricing will remain fixed at the current
price of [***], except as provided under 2.2 below.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

 -2-

 

2.2 Without limiting clause 11.3 of the Agreement, if:

 

  (1)   the average monthly order volume of TCI Cards, on a rolling six month
average, falls below [***] cards per month; or           (2)   the Aggregate
Product Volume in the calendar year commencing 12 months after the launch of the
‘Discovery’ product under the New Agreement is below [***] cards; or          
(3)   the Aggregate Product Volume in any calendar year after 24 months after
the launch of the ‘Discovery’ product under the New Agreement falls below [***]
cards, then the parties will renegotiate the pricing for the supply of TCI Cards
under the Agreement.

 





3 Operative effect      

By executing this addendum the parties agree that the terms of this Addendum are
incorporated into the Agreement, which is varied accordingly, with effect from
the date of execution.



 

 

Executed by MiniFAB (Aust) Pty

Ltd in accordance with section 127 of

the Corporations Act 2001:

              /s/ Michael Wilkinson   /s/ Erol Harvey   Director/company
secretary   Director           MICHAEL WILKINSON   EROL HARVEY  

Name of director/company secretary

(BLOCK LETTERS)

 

Name of director

(BLOCK LETTERS)

 



 

Signed for and on behalf of TearLab Research, Inc.

by its authorised representative in the presence of:

             

/s/ Michael Marquez

 

/s/ Seph Jensen

  Signature of witness   Signature of authorised representative          

MICHAEL MARQUEZ

 

SEPH JENSEN

 

Name of witness

(BLOCK LETTERS)

 

Name of authorised representative

(BLOCK LETTERS)

         

940 S. Kimball, Southlake, TX USA

      Address of witness    

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

 



 

